UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7492


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERMAL DANIELS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:05-cr-00103-RJC-DCK-2)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermal Daniels, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermal Daniels appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782. We have

reviewed the record and conclude that the district court did not abuse its discretion in

declining to grant a reduction in Daniels’ sentence. See United States v. Mann, 709 F.3d

301, 304 (4th Cir. 2013) (providing review standard); see also Dillon v. United States,

560 U.S. 817, 825-27 (2010) (explaining that § 3582(c)(2) proceeding is not full

resentencing); United States v. Smalls, 720 F.3d 193, 195-96 (4th Cir. 2013) (recognizing

that district court is presumed, absent contrary indication, to have considered relevant

factors when ruling on § 3582(c)(2) motion). Accordingly, we affirm the district court’s

order. United States v. Daniels, No. 3:05-cr-00103-RJC-DCK-2 (W.D.N.C. Oct. 13,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                            AFFIRMED




                                           2